2021 IL App (1st) 160800-U

                                                                                 SIXTH DIVISION
                                                                                 December 23, 2021




                                           No. 1-16-0800


NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as precedent
by any party except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
                  Plaintiff-Appellee,           )     Cook County
                                                )
v.                                              )     No. 14 CR 227501
                                                )
                                                )
TIMOTHY BARBER,                                 )     Honorable
                                                )     Charles P. Burns,
                  Defendant-Appellant.          )     Judge Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE PIERCE delivered the judgment of the court.
       Justices Harris and Mikva concurred in the judgment.



                                             ORDER

¶1     Held: Defendant is guilty of second degree murder. Trial counsel was not ineffective.
             Defendant’s sentence is not excessive. Under Rule 472, we remand for defendant
             to move for credit against his sentence.

¶2     Following a bench trial, defendant, Timothy Barber, was convicted of second degree

murder and was sentenced to a term of 27 years’ imprisonment. Defendant now appeals and

argues: 1) the State failed to prove him guilty of second degree murder beyond a reasonable

doubt; 2) trial counsel was ineffective; 3) his sentence is excessive; and 4) there are errors in the
court’s fines, fees and costs order that need to be corrected. For the following reasons, we affirm

defendant’s conviction but remand the cause for defendant to move for credit against his

sentence.

¶3                                      BACKGROUND

¶4     Defendant was tried in a joint bench trial with his son and co-defendant Jason Smith for

the murder of Lamont Larkins. Defendant asserted during trial that he acted in self-defense and

defense of others and that he and Smith were authorized to use lethal force because of the

amount of force used by Larkins.

¶5     Prior to trial, the State made an oral motion in limine seeking to bar the introduction of

evidence that the victim had previously been arrested for domestic battery, criminal damage to

property, robbery and unlawful restraint. The court held that the victim’s conviction for robbery

was admissible pursuant to People v. Lynch, 102 Ill. 2d 194 (1984), but that his other arrests

were inadmissible.

¶6     On August 29, 2013, Gregory Benson and Lamont Larkins went to the home of Dorothy

Brown, where they played cards against Brown's nephew, defendant, and defendant’s son, Jason

Smith, at a table set up outside. Several others came into the yard to socialize, including Brown's

daughter, Tara Barber, Tara's boyfriend, Taurean Holmes, Tara's friend, Katrina Baker, and

Baker's boyfriend, Arthur Terry.

¶7     Brown testified that she went to bed while people were still in her yard. Sometime

thereafter, her daughter Tara woke her and told her that people were fighting. Brown went into

the backyard and saw Larkins, whom she did not know previously, lying on the ground. Her

great-nephew, Jason Smith, was holding a shirt to Larkin’s body. Larkins would not lie still so


                                                 2
Smith eventually walked away from him. Someone called 911 and when the ambulance arrived,

Brown spoke with emergency personnel. Larkins was taken away.

¶8      Brown went inside and asked Smith what happened. Smith told her that Larkins accused

him of cheating during a card game and grabbed Smith’s money. Smith told her that the two

started fighting after Larkins “muffed” him, and then Smith “stuck” Larkins twice. Brown

testified that “to stick” someone meant to hit him with an object in your hand, and not just with a

fist.

¶9      Gregory Benson testified that he was friends with Larkins and went with him to play

cards at Brown’s house on the night of the incident. Larkins was already drunk when Benson

met up with him. The men played spades. Benson was Larkins’s partner and defendant was

Smith’s partner. Benson did not drink any alcohol but the other three men were drinking.

Benson testified that defendant flicked a box cutter repeatedly during the card game. Benson

estimated the length of the box cutter at one and a half inches when closed and perhaps three

inches when opened.

¶ 10    Larkins accused Smith of cheating two times during the game. Both times, Smith told

Larkins he could have the pot. When Smith needed change for a $10 bill, he went into the house

and came back out a few minutes later without change. Larkins took the $10 bill from Smith's

hand and said, "this my money, do something ‘bout it now." Larkins then punched Smith in the

face. Smith did not fight back. Larkins struck Smith again and Smith started to fight back.

When Larkins continued hitting Smith even after Larkins appeared to have gotten the best of the

fight, defendant jumped in, slashing Larkins with the box cutter. Larkins was cut on his arm,

under his eye and on his back and chest. Benson saw no other weapon.


                                                 3
¶ 11      Defendant and Smith then pushed Benson and Larkins out of the backyard, toward the

alley and told them they had to leave. Smith’s female relative came outside to see what was

going on. Benson called the police. Defendant left, walking down the alley. Smith was also in

the alley but left as Benson was calling the police.

¶ 12      Benson spoke to the police but did not tell them what he saw because Smith’s and

defendant’s families were watching him. He told police that he was called to the backyard after

Larkins was stabbed. Benson spoke with the police again on September 3, and relayed what

really happened when Larkins was stabbed. Benson identified defendant and Smith from two

separate photo arrays and later identified defendant as the person who slashed Larkins in a

lineup.

¶ 13      Arthur Terry testified that he saw a friendly card game, and then he heard Larkins and

Smith arguing about money. Larkins, Benson and Smith were drinking alcohol. Terry was not

sure if defendant was drinking. Larkins grabbed cash from Smith's hand, knocked over the

table, and hit Smith in the face. Smith told Larkins to leave, but Larkins remained. Smith went

inside, and when he came back out a few minutes later the fight resumed.

¶ 14      At some point when Larkins and Smith were on the ground fighting, defendant became

involved in the fight. Terry did not see any weapon. Terry tried unsuccessfully to break up the

fight. After Larkins and Smith fought for two to three minutes, Terry saw that Larkins was

bleeding from his chest. Larkins said, “yall [sic] stabbed me.” Terry left the house.

¶ 15      Defense counsel sought to clarify Terry's testimony about when Larkins took cash from

Smith's hand. Terry answered, "It was before he even went into the house." But Terry agreed

that he told police that "after Jason came back out of the house, [Larkins] grabbed the money


                                                  4
from him." On another attempt, counsel asked, "[W]hen Jason went into the house, he came out

with a $10 bill, right?" Terry answered, "I wouldn't say yes or no. I am unsure for that one."

¶ 16   Katrina Baker testified that she saw a friendly card game. At some point, Larkins and

Smith began arguing about money. Larkins put some money in his pocket. Smith then went into

the house. Defendant then went into the house and when he came to the door he began to adjust

his clothes as he returned to the yard. When she came out of the house, she saw Smith and

Larkins on the ground. She did not see either with a weapon. The fighting stopped at some

point and Larkins stood up and said that someone had stabbed him. Baker saw blood on Larkins

but did not see any actual wounds. She then left with Terry. She denied seeing Larkins holding

a piece of glass in his hand.

¶ 17   Tara Barber testified that the card game was calm until Smith and Larkins started arguing

about money. She was inside the house when she heard Larkins say, "squad up," meaning put up

your fists and fight. Tara looked out the window and saw Smith and Larkins fighting. Tara

woke up Brown and asked her to try to break up the fight while Tara stayed inside with her

children.

¶ 18   Taurean Holmes also saw the men playing cards. Larkins became mad because he lost.

Holmes went into the house after having words with Larkins. Later, he looked out the window

and saw Smith and Larkins having words. Holmes went outside and saw Smith, Larkins and

defendant fighting for approximately 15 seconds. All three men were swinging. After they

stopped fighting, Larkins said either, “yall [sic] stabbed me,” or “you cut me.” Holmes went

inside and then came out again and saw Larkins in the alley. Larkins had bloody marks on his

back and one under his forearm.


                                                5
¶ 19   Dr. Eric Eason, the medical examiner, testified that Larkins was five feet eleven inches

tall and weighed 232 pounds. Dr. Eason found several superficial cuts on Larkins's body. A box

cutter could have made the cuts but would not have killed Larkins. A cut six inches deep

reached Larkins's heart, and that wound killed him. In Dr. Eason’s opinion, an instrument like a

kitchen knife, at least four inches long inflicted the fatal wound. Larkins’ cause of death was a

stab wound to his torso, and the manner of death was homicide.

¶ 20   The prosecution presented a video recording of defendant answering questions at the

police station. He admitted that he intervened in the fight when he saw his son losing, and he

slashed at Larkins with a box cutter.

¶ 21   Chicago police detectives Roger Murphy spoke with defendant on September 29, 2013.

Defendant gave a videotaped statement that was played during trial. He initially lied to police

about this involvement, but after being confronted with what other witnesses had told the police,

defendant admitted that he was playing cards that night when Smith and Larkins started arguing

over money and accusing each other of cheating. He saw Smith run inside and someone said that

he got a knife. While Smith and Larkins were fighting, defendant stabbed him in the back with a

box cutter two or three times. Defendant did not know if Smith stabbed Larkins and he did not

see Larkins with a knife. Defendant admitted that he was drunk at the time of the stabbing but

stated that he stabbed Larkins because he “had the best” of Smith. He left the scene and threw

the knife in the bushes.

¶ 22   Defendant introduced two stipulations into evidence. The parties stipulated that Benson

would testify that “other people jumped into the fight the second time once they got back up and

got to fight again.” The parties further stipulated that Detective Lutzow would testify that he


                                                 6
interviewed Katrina Baker on the day of the murder, and she told him that Larkins put money in

his back pockets and said, “that’s my money, what you gonna do about it?” Baker also said that

she saw a piece of broken glass in Larkins’ hand. Detective Lutzow would also testify that when

he interviewed Dorothy that night, she did not tell him that Smith said he “stuck him twice.”

¶ 23   During closing arguments, defense counsel asserted that defendant was not responsible

for Larkins’s death because his box cutter could not have caused the fatal injury. Counsel also

argued that defendant and Smith were authorized to use lethal force because Larkins was being

aggressive and violent and because Larkins committed the forcible felony of robbery when he

took money from Smith before punching him.

¶ 24   The trial court found defendant and Smith guilty of second degree murder. The court

found that Larkins was the initial aggressor but that neither defendant nor Smith was justified in

responding with lethal force. The court stated that “There is no evidence that deadly force was

needed to defend this fistfight.” The court also rejected defendant’s argument that lethal force

was authorized because Larkins was committing a forcible felony. The judge said:

               "It is a card game. It is a dispute over winnings. *** While it may be antisocial

       and it may be wrong, at best, at best, it is a theft by person. It is nowhere near a robbery.

       There was no force used to take that. *** It is not something where a person is being

       knocked down on the street and your purse is being taken ***.

               *** There is no forcible felony."

¶ 25   The court found defendant guilty of second degree murder and sentenced him to 27

years’ imprisonment. This appeal followed.

¶ 26                                        ANALYSIS


                                                   7
¶ 27    Defendant first argues that the State failed to prove him guilty of second-degree murder

beyond a reasonable doubt because the State failed to prove that he stabbed the victim or that he

was guilty on an accountability theory.

¶ 28    When reviewing the sufficiency of the evidence in a criminal case, we must determine

whether, after viewing the evidence in the light most favorable to the State, any rational trier of

fact could have found the essential elements of the crime beyond a reasonable doubt. Jackson v.

Virginia, 443 U.S. 307, 319 (1979); People v. Smith, 185 Ill. 2d 532, 541 (1999). We will not

reverse a criminal conviction unless the evidence is so unreasonable, improbable or unsatisfactory

as to create a reasonable doubt of the defendant's guilt. People v. Rowell, 229 Ill. 2d 82, 98 (2008).

A reviewing court does not retry the defendant or substitute its judgment for that of the trier of fact

with regard to the credibility of witnesses or the weight to be given to each witness' testimony.

People v. Jackson, 232 Ill. 2d 246, 281 (2009). Rather, we “carefully examine the evidence while

bearing in mind that the trier of fact is in the best position to judge the credibility of witnesses, and

due consideration must be given to the fact that the fact finder saw and heard the witnesses.” People

v. Herman, 407 Ill. App. 3d 688, 704 (2011).

¶ 29    Section 9-2 of the Criminal Code of 1961 (Code) provides that a person commits

second degree murder when he commits first degree murder and a mitigating factor is present.

720 ILCS 5/9-2(a)(2) (West 2008). The elements of first and second degree murder are

identical, but second degree murder differs from first degree murder only in the presence of a

mitigating factor, such as an alleged provocation or an unreasonable belief in justification.

People v. Porter, 168 Ill.2d 201, 213 (1995). For a defendant to be guilty of second degree

murder, the State must first prove the defendant guilty of first degree murder beyond a


                                                   8
reasonable doubt. 720 ILCS 5/9-2(c) (West 2014). The burden then shifts to the defendant to

prove the existence of the mitigating factor by a preponderance of the evidence. 720 ILCS

5/9-2(c) (West 2014).

¶ 30   "[T]o raise a claim of self-defense, a defendant must present evidence supporting each

of the following elements which justify the use of force in defense of a person: (1) that force

had been threatened against defendant; (2) that defendant was not the aggressor; (3) that the

danger of harm was imminent; (4) that the force threatened was unlawful; (5) that defendant

actually believed that a danger existed, that the use of force was necessary to avert the danger,

and that the kind and amount of force actually used was necessary; and (6) that defendant's

beliefs were reasonable." People v. Morgan, 187 Ill. 2d 500, 533 (1999). Once the defendant

has made a minimal showing on each of the necessary elements for self-defense, "the State

has the burden of proving beyond a reasonable doubt that the defendant did not act in self-

defense, in addition to proving the elements of the charged offense." People v. Lee, 213 Ill.

2d 218, 224 (2004). The determination of whether a defendant is guilty of first degree murder

or guilty of second degree murder is a question for the finder of fact. People v. Simon, 2011

IL App (1st) 091197, ¶ 52.

¶ 31   Defendant argues that the State failed to prove him guilty beyond a reasonable doubt

as it did not establish that he was the principal where the medical examiner testified that the

blade on the box cutter that was in his possession could not have caused the fatal wound

because the fatal wound was caused by a long, firm blade that was four to six inches in length.

Defendant urges that the evidence establishes that Smith possessed the weapon that caused

the fatal wound and argues that Smith had the opportunity to retrieve a knife from the house


                                                  9
and told Brown that he stuck Larkins twice during the fight. Defendant also argues that the

State also did not establish that he was accountable for Smith’s action where there was no

agreement between defendant and Smith.

¶ 32   Viewing the evidence in the light most favorable to the State, it is clear that defendant

was convicted of Larkins’ death on a theory of accountability. To convict a defendant under

the theory of accountability, the State must prove beyond a reasonable doubt that he (1)

solicited, aided, abetted, agreed or attempted to aid another person in the planning or

commission of the offense; (2) did so before or during the commission of the offense; and (3)

did so with the concurrent, specific intent to promote or facilitate the commission of the

offense. 720 ILCS 5/5-2(c) (West 2004); People v. Smith, 278 Ill. App. 3d 343, 355 (1996).

The law on accountability incorporates the “common design rule,” which provides that where

two or more persons engage in a common criminal design, any acts in furtherance thereof

committed by one party are considered to be the acts of all parties to the common design and

all are equally responsible for the consequences of such further acts. People v. Cooper, 194

Ill. 2d 419, 434-35 (2000).

¶ 33   Accountability may be established through a person's knowledge of and participation

in the criminal scheme, even though there is no evidence that he directly participated in the

criminal act itself.” In re W.C., 167 Ill.2d 307, 338 (1995). “Evidence that a defendant

voluntarily attached himself to a group bent on illegal acts with knowledge of its design

supports an inference that he shared the common purpose and will sustain his conviction for

an offense committed by another.” Cooper, 194 Ill. 2d at 435. Nevertheless, “mere presence




                                                10
at the scene, even with knowledge that the crime is being committed, is insufficient to establish

accountability for the actions of another.” W.C., 167 Ill. 2d at 338.

¶ 34   The evidence in this case showed that defendant inserted himself into an ongoing

physical fight between Smith and Larkins. Smith did not leave the fight after defendant joined

in. Rather, Smith continued fighting Larkins for two or three more minutes. Both defendant

and Smith were hitting Larkins. Benson saw Barber slashing Larkins and Barber admitted

slashing Larkins with his box cutter during the fight. The fight continued until Larkins stated

that he had been stabbed. A rational trier of fact could have found that defendant and Smith

shared the same design in fighting the victim, namely, to cause him great bodily harm.

¶ 35   The evidence further established that during the course of the fight, one or both of

defendant and Smith stabbed the victim. The evidence showed that defendant confessed that

he was in possession of a weapon that was similar to a box cutter but was “like a flip

pocketknife that had a razor like at the tip of it,” and he admitted joining the fight and slashing

Larkins with the box cutter. Defendant also admitted he heard someone say Smith had a knife.

Gregory testified that Larkins claimed he had been stabbed during the fight with defendant

and Smith and had numerous wounds on his body. Dr. Eason testified that not all of those

wounds were equal, and some were superficial, consistent with the use of a box cutter. The

fatal wound, however, was of a significantly different size and shape and appeared to be

caused by a different weapon. The fatal wound went six inches into Larkins and pierced his

heart, which would have required the use of a long blade. Dr. Eason opined that the fatal

wound was likely caused by a common kitchen knife, not a box cutter. Dr. Eason further

opined that a box cutter was capable of causing the superficial wounds to Larkins’ body. There


                                                  11
was evidence presented that Smith had both the opportunity to obtain a knife when he went

inside the house and the motive to arm himself after Larkins took his money and punched him

in the face. Based on this evidence, a rational trier of fact could have drawn the reasonable

inference that defendant and Smith acted in concert, and under an accountability theory the

evidence was sufficient to prove Barber guilty of second degree murder beyond a reasonable

doubt.

¶ 36     In Cooper, our supreme court specifically found that “a defendant may be found guilty

under an accountability theory even though the identity of the principal is unknown.” Cooper,

194 Ill. 2d at 435. In that case, two defendants were found guilty under an accountability

theory for aggravated battery with a firearm, even though it was unclear which of the

defendants shot the victim. Our supreme court affirmed their convictions because the

defendants were working in concert as part of a common design. The failure to identify the

shooter did not preclude a finding of guilt under the common design theory of accountability.

Id. at 436.

¶ 37     Similarly, in People v. Cooks, 253 Ill. App. 3d 184 (1993), this court affirmed a

defendant's conviction for murder under an accountability theory, even though the actual

shooter was never identified. In that case, the defendant and several of his fellow gang

members pursued rival gang members after a fight. Eventually, the rival gang members were

trapped in the vestibule of a tavern. Defendant fired into the vestibule and struck one victim

in the leg. Defendant also shot another victim in the head and killed him. During the shooting,

“[a]n ‘arm’ holding a shotgun” fired into the vestibule and shot the first victim in the stomach,

killing him. Id. at 189.


                                                 12
¶ 38   The Cooks court found that the evidence sufficiently established that the defendant

shared a common design with the co-offender as the defendant facilitated the plan to harm

rival gang members. The defendant also aided the unidentified shooter by first shooting the

victim in the leg and making him more vulnerable to the subsequent shot. The court further

noted that the shots were fired as part of a joint action and the defendant did not attempt to

intervene or voice opposition to the actions of the co-offender. Id. at 189-90.

¶ 39   Based on the evidence presented, a rational trier of fact could have found defendant

guilty of Larkins' murder under an accountability theory where he shared a common design in

fighting Larkins and causing great bodily harm to Larkins in slashing him with box cutter and

then fleeing the scene after observing the injury inflicted on the victim. It was for the trial

court to determine the credibility of the witnesses and the weight to be afforded their

testimony. See People v. Sutherland, 223 Ill. 2d 187, 242 (2006). Here, the court found the

evidence was sufficient to sustain defendant's conviction for second-degree murder on a

theory of accountability and this finding is not so unreasonable, improbable or unsatisfactory

as to create a reasonable doubt of defendant's guilt.

¶ 40   We likewise reject defendant’s argument that even if defendant did cause the fatal

wound or was accountable for Smith’s actions, both defendants had lawful authority to use

lethal force because Smith was being robbed by an aggressive, intoxicated Larkins.

¶ 41   There was no credible evidence that Larkins was armed during the fight with Smith.

While it is not necessary that the aggressor be armed for a defendant to succeed on a self-

defense theory, it still must “appear that the aggressor is capable of inflicting serious bodily

harm without the use of a deadly weapon, and is intending to do so.” People v. Hawkins, 296

                                                 13
Ill. App. 3d 830, 837 (1998). There simply was no evidence presented to suggest that Larkins

was capable of inflicting serious bodily harm on either defendant or Smith.

¶ 42   The evidence merely established that Larkins was drunk and aggressive. There was

nothing from the testimony regarding Larkins’s physical size that would have led defendant

to believe that he needed to get involved in order to prevent Smith’s death or great bodily

harm. Defendant admitted that he was drunk and joined the fight because Larkins was getting

the best of Smith. Defendant admitted to using a box cutter to repeatedly stab or slash the

victim. Defendant did not claim that he did so because he believed his actions were necessary

to prevent imminent death or great bodily harm to himself or Smith. There were two people

fighting Larkins, and one of those persons, defendant, was admittedly armed with and used a

box cutter, and the other was armed with a knife while the victim was not.

¶ 43   Defendant also argues that his use of force was justified because Larkins was in the

process of committing a robbery. To justify the use of deadly force, the defense presented

evidence that Larkins committed robbery, a forcible felony (720 ILCS 5/2-8 (West 2012)). A

person commits robbery “when he or she knowingly takes property from the person or

presence of another by the use of force or by threatening the imminent use of force.” 720

ILCS 5/18-1 (West 2014).

¶ 44   Viewing the evidence in the light most favorable to the State we must reject this

argument. There was conflicting testimony from occurrence witnesses about whether Larkins

took the money from Smith before or after Smith went into the house and corresponding

conflicting testimony about whether the fist fight began before or after Smith went into the

house. When defendant was specifically asked why he got involved in the fight, he explained

                                               14
that he did so because he was drunk and Larkins was fighting with Smith. Defendant

explained that he heard Larkins and Smith arguing over money and accused each other of

cheating. Defendant never stated that he saw Larkins grab money from Smith. There is

simply no evidence to support defendant’s theory that he interceded in the fight because he

was trying to stop or prevent the commission of a robbery.

¶ 45   Defendant next argues that he was denied a fair trial when the trial court excluded certain

Lynch evidence regarding Larkin’s prior violent behavior. Specifically, defendant argues that the

trial court should have allowed evidence of Larkin’s two prior domestic violence incidents, as

well as a criminal damage to property.

¶ 46   In Lynch, our supreme court held that when a defendant raises self-defense as a theory in

his case, evidence showing the victim's aggressive and violent character is relevant to show: (1)

the defendant's knowledge of the victim's violent tendencies affected his perceptions of and

reactions to the victim's behavior; or (2) to support the defendant's version of the facts when

there are conflicting versions of events. Id. at 200. In the second situation, the victim's character

is circumstantial evidence which may provide the trier of fact with additional facts to help decide

what really happened. People v. Bedoya, 288 Ill. App. 3d 226, 236 (1997).

¶ 47   The question of whether defendant could present evidence of Larkin’s prior aggressive

and violent behavior under Lynch was litigated extensively. In a pretrial motion, defense counsel

indicated that defendant would raise a claim of self-defense at trial. Counsel moved to admit

three instances of Larkin’s prior violent conduct: one incident of domestic battery to Larkins’

girlfriend where he attacked her, threw her against a wall and choked her, one incident of

criminal damage to property of Larkin’s girlfriend’s car, and one incident of robbery where


                                                 15
defendant was involved in a robbery of an individual in a currency exchange. Larkins was

convicted of both the domestic battery and the robbery but the criminal damage to property was

dismissed after the victim failed to appear in court. The State made an oral motion in limine,

asking the court to bar admission of this evidence.

¶ 48   Defendant claims that Larkins’s prior arrest for criminal damage to property and

conviction for domestic battery were relevant under the second reason given in Lynch, i.e., to

support defendant’s version of the events immediately preceding Larkins’ death when there were

conflicting accounts of what occurred. However, there was no dispute in this case that Larkins

was the initial aggressor. The court found stated, “there is no doubt in my mind that the victim

was the initial aggressor.” The only conflicting evidence was in regard to whether the fight began

before Smith went into the house or after.

¶ 49   We cannot say that the trial court abused its discretion when it did not allow the domestic

battery or criminal damage to property incident to serve as Lynch evidence. The court held that

Larkin’s conviction for robbery was admissible Lynch evidence but did not allow his other

arrests and convictions for domestic violence and criminal damage to property to be admitted.

With respect to their exclusion the court stated, “I believe these are dissimilar with regard to

motivation here. I don’t believe it goes to who the initial aggressor is with a domestic battery.

This is allegedly some type of dispute over a dice game, and I don’t think that those domestic

battery incidents have any probative value as to who might have been the initial aggressor in this

matter.” We agree that Larkins’ prior convictions were irrelevant to establish Larkins’ prior

violent and aggressive behavior here where there was no dispute that Larkins was the initial

aggressor.


                                                 16
¶ 50   We likewise find that defense counsel was not ineffective for failing to introduce

evidence of Larkins’ robbery conviction to establish his aggressive and violent character.

Although the court ruled it admissible under Lynch, defense counsel did not present any

evidence of Larkins’ prior conviction for robbery.

¶ 51   To prevail on a claim of ineffective assistance of counsel, a defendant must show that (1)

counsel’s performance was deficient and (2) counsel’s actions resulted in prejudice to the

defendant. Strickland v. Washington, 466 U.S. 668, 687 (1984); People v. Evans, 209 Ill. 2d 194,

220 (2004). Under the first prong, a defendant must demonstrate that his attorney’s performance

fell below an objective standard of reasonableness. Evans, 209 Ill. 2d at 220. Under the second

prong, prejudice is shown where there is a reasonable probability that the result would have been

different but for counsel’s alleged deficiency. Id. Failure to satisfy either prong of the Strickland

test precludes a finding of ineffective assistance of counsel. Strickland, 466 U.S. at 697.

¶ 52     The record, in our view, supports the finding that defense counsel's failure to introduce

evidence of Larkins’ prior robbery conviction to establish his violent and aggressive character

was a valid trial strategy and not unreasonable. See People v. Orange, 168 Ill. 2d 138, 153

(1995) (noting that a decision which involves a matter of trial strategy will generally not support

a claim of ineffective representation). There was no issue in this case as to who the initial

aggressor was. It was clearly Larkins. Therefore, the admission of Lynch evidence could not be

properly introduced. Defendant suffered no prejudice as a result of counsel’s failure to introduce

this evidence.

¶ 53   Defendant next argues that his 27-year sentence is excessive where it is grossly disparate

to the 12-year sentence that co-defendant Smith received. Defendant claims that the disparity in


                                                 17
the sentences was not warranted where he was not the principal and that his background does not

merit the disparity. Defendant also argues that the trial court erred in failing to consider certain

mitigating factors in imposing the sentence and improperly considered a factor inherent in the

offense.

¶ 54   A trial court has broad discretionary powers in choosing the appropriate sentence a

defendant should receive. People v. Jones, 168 Ill. 2d 367, 373 (1995). A reasoned judgment as

to the proper sentence to be imposed must be based upon the particular circumstances of each

individual case and depends upon many factors, including the defendant's credibility, demeanor,

general moral character, mentality, social environment, habits and age. People v. Perruquet, 68

Ill. 2d 149, 154 (1977). "In determining an appropriate sentence, the defendant's history,

character, rehabilitative potential, the seriousness of the offense, the need to protect society and

the need for deterrence and punishment must be equally weighed." People v. Jones, 295 Ill.

App. 3d 444, 455 (1998). The potential for rehabilitation need not be given any greater weight

than the seriousness of the offense. People v. Sharpe, 216 Ill. 2d 481, 525 (2005). There is a

strong presumption that the trial court based its sentencing determination on proper legal

reasoning, and the court is presumed to have considered any evidence in mitigation that is before

it. People v. Partin, 156 Ill. App. 3d 365, 373 (1987). The imposition of a sentence is a matter

within the trial court's discretion, and a reviewing court has the power to disturb the sentence

only if the trial court abused its discretion. Jones, 168 Ill. 2d at 373-74.

¶ 55   Defendant was convicted of second degree murder, a Class 1 offense. 720 ILCS 5/9-2(d)

(West 2012). Based on defendant’s criminal history, the trial court was required to sentence him

as a Class X offender, which carries a punishment of six to thirty years’ imprisonment. 730


                                                  18
ILCS 5/5-4.5-25 (West 2012). The 27-year sentence imposed was well within the prescribed

statutory range. We cannot say that the trial court abused its discretion here in imposing a 27-

year sentence in this case, a sentence that was well within statutory guidelines and therefore

presumptively proper. People v. Gutierrez, 402 Ill. App. 3d 866, 900 (2000).

¶ 56   We also reject defendant’s argument that the court failed to consider his rehabilitative

potential. Before imposing its sentence, the trial court was in possession of the presentence

investigation report and heard arguments in aggravation and mitigation. See 730 ILCS 5/5-5-3.1,

5-5-3.2 (West 2012). In aggravation, the court heard that defendant had three prior felony

convictions. Defendant committed the offense of first degree murder in 1989 and served a 20-year

sentence. In 2004, defendant was convicted of delivery of a controlled substance and was

sentenced to 6 years’ imprisonment. In 2007, he was convicted of aggravated driving while under

the influence and was sentenced to one year in prison. In mitigation, the court heard that defendant

worked at Popeye’s from 2009 until the time of his incarceration in this case and was named

employee of the year in 2010, 2012 and 2013. The court also heard from his co-worker and

girlfriend, and four of her children, who wrote letters to the court stating how helpful and

responsible defendant was. In addition, defense counsel informed the court that defendant had a

substance abuse problem. Nevertheless, the court chose to impose a 27-year sentence and stated,

referencing his prior murder conviction, “at no point in time can I in good conscience say his

criminal conduct will not reoccur.”

¶ 57   Defendant also argues that the trial court improperly considered that defendant’s conduct

caused serious harm as an aggravating factor, where serious harm was an element of the offense

charged. Specifically, defendant complains that the trial court remarked, “And I look at the matter


                                                19
in aggravation; of course I consider all 14 matters in mitigation, also statutory factors in mitigation

with regard to aggravation. Obviously, his conduct causes or threatened serious harm, he has a

history of prior criminal activity, that this sentence is necessary to deter others from committing a

crime.” Defendant claims that his infliction of serious harm cannot be considered as both an

element of the offense of second degree murder and as a factor in aggravation.

¶ 58   The trial court is not permitted impose a more severe sentence on the ground that defendant

caused the victim serious bodily harm, namely, death, because death is inherent in the offense of

second degree murder. People v. Saldivar, 113 Ill. 2d 256, 271-72 (1986). A court may consider

in aggravation the fact that “defendant's conduct caused or threatened serious harm.” 730 ILCS

5/5-5-3.2(a)(1) (West 2008). In applying this aggravating factor, the trial court may consider the

force employed and the physical manner in which the victim's death was brought about, which

comprehends the degree or gravity of defendant's conduct rather than the end result, that is, the

death of the victim. Saldivar, 113 Ill. 2d at 271-72.

¶ 59   In People v. Beals, 162 Ill. 2d 497 (1994), the trial court stated the following during the

defendant's sentencing hearing: “ ‘In aggravation the first guideline indicated in the statute is

“whether the conduct of the defendant caused or threatened serious harm.” Well, we all know that

your conduct caused the ultimate harm. It caused the loss of a human life.’ ” Id. Our supreme

court determined that listing factors during sentencing does not necessarily mean that the trial court

relied on all of those factors in determining the appropriate sentence reasoning that,

       “The trial court never indicated, however, that it ‘considered’ the victim's death as an

       aggravating factor justifying an extended-term sentence. Rather, the record suggests that

       the trial court statement was simply a general passing comment based upon the


                                                  20
       consequences of the defendant's actions.

       Even assuming arguendo that the trial court's comment may be construed in the manner

       that the defendant suggests, we nevertheless conclude that the defendant's sentence

       should be affirmed. A trial court's reliance upon an improper factor does not always

       necessitate remandment for resentencing. [Citation.] A cause must be remanded for

       resentencing only where the reviewing court is unable to determine the weight given to

       an improperly considered factor. [Citation.] Where it can be determined from the record

       that the weight placed upon the improperly considered aggravating factor was

       insignificant and that it did not lead to a greater sentence, remandment is not required.

       [Citation.]” Id. at 509-10.

¶ 58 In this case, it is evident from the record that the trial court placed little, if any, weight upon

the fact that defendant's conduct caused the ultimate harm. Although the trial court observed that

defendant's conduct caused or threatened serious harm, the record clearly reveals that the court

based its sentencing decision after considering “all of the matters of aggravation and mitigation.”

The trial court noted defendant’s age, the facts of the case, the presentence investigation report,

the victim impact statement, and the letters submitted on defendant’s behalf. The court also noted

defendant’s behavior of entering a fist fight with a box cutter, his “callous disregard” of the victim

when he pushed Larkins into the alley after the stabbing. The court further noted that defendant

was “no stranger to the criminal justice system,” but that he had “apparently stayed clean for a

couple years.” The court’s fleeting mention of defendant generally causing or threatening harm

was insignificant and in accordance with Beale, remandment on this issue is unnecessary.

¶ 59   Defendant asserts that the trial court failed to consider the financial impact of incarcerating


                                                  21
him in the Illinois Department of Corrections for 27 years. See 730 ILCS 5/5-4-1(a)(3) (West

2014) (sentencing court “shall” “consider the financial impact of incarceration based on the

financial impact statement filed with the clerk of the court”). But a trial court is not required to

specify on the record the reasons for a defendant's sentence, and absent evidence to the contrary,

the trial court is presumed to have performed its obligations and considered the financial impact

statement before sentencing a defendant. People v. Canizalez-Cardena, 2012 IL App (4th) 110720,

¶ 24. Here, there is nothing in the record to rebut the presumption that the trial court considered

the financial impact of defendant’s imprisonment before sentencing him. Therefore, given that

there is no evidence that the trial court acted outside his authority, we presume the court acted in

accordance with the law when it sentenced him to 27 years in prison.

¶ 60     Last, defendant argues that six assessments classified as fees are actually fines and must be

offset by his $5 per day presentence incarceration credit. Defendant contends that the trial court

ordered him to pay $379 in fines, fees and costs but he has 881 days of presentence custody credit

that should be applied. Defendant concedes that he did not challenge these assessments in the trial

court.

¶ 61     This issue governed by Illinois Supreme Court Rule 472 (eff. Mar. 1, 2019), which was

adopted after defendant filed his brief. Rule 472 sets forth the procedure in criminal cases for

correcting certain sentencing errors, including “[e]rrors in the imposition or calculation of fines,

fees, and assessments or costs,” “[e]rrors in the application of per diem credit against fines,”

“[e]rrors in the calculation of presentence custody credit,” and “[c]lerical errors in the written

sentencing order.” Ill. S. Ct. R. 472(a) (eff. Mar. 1, 2019). The rule provides that, in criminal cases,

“the circuit court retains jurisdiction to correct” the enumerated errors “at any time following


                                                  22
judgment ***, including during the pendency of an appeal.” Ill. S. Ct. R. 472(a) (eff. Mar. 1, 2019).

Additionally, “[n]o appeal may be taken” on the ground of any of the sentencing errors enumerated

in the rule “unless such alleged error has first been raised in the circuit court.” Ill. S. Ct. R. 472(c)

(eff. Mar. 1, 2019).

¶ 62      More recently, our supreme court amended Rule 472 by adding paragraph (e) (Ill. S. Ct. R.

472(e) (eff. May 17, 2019)), which provides: “In all criminal cases pending on appeal as of March

1, 2019, or appeals filed thereafter in which a party has attempted to raise sentencing errors covered

by this rule for the first time on appeal, the reviewing court shall remand to the circuit court to

allow the party to file a motion pursuant to this rule.”

¶ 63      Defendant’s appeal falls within the scope of Rule 472. Thus, pursuant to the provisions of

Rule 472, we remand to allow defendant the opportunity to file a motion to correct any sentencing

errors.

¶ 64                                    CONCLUSION

¶ 65      In light of the foregoing, we affirm defendant’s conviction but remand to the trial court to

allow defendant the opportunity to file a motion to correct any errors related to fines, fees or

assessments or credits he may be entitled to.

¶ 66      Affirmed; remanded for consideration of defendant’s fines and fees claim.




                                                   23